Title: Annual Message to Congress, 5 November 1811
From: Madison, James
To: Congress


Washington November 5th 1811
Fellow Citizens of the Senate, and of the House of Representatives.
In calling you together sooner than, a separation from your homes, would otherwise have been required; I yielded to considerations, drawn from the posture of our foreign affairs; and in fixing the present, for the time of your meeting; regard was had to the probability of further developements of the policy of the Belligerent Powers towards this Country, which might the more unite the national councils, in the measures to be pursued.
At the close of the last session of Congress, it was hoped, that the successive confirmations of the extinction of the French Decrees, so far as they violated our neutral commerce, would have induced the Government of Great Britain to repeal its orders in Council; and thereby authorize a removal of the existing obstructions, to her commerce with the United States.
Instead of this reasonable step towards satisfaction and friendship between the two nations, the orders were, at a moment when least to have been expected, put into more rigorous execution; and it was communicated through the British Envoy just arrived, that, whilst the revocation of the Edicts of France, as officially made known to the British Government, was denied to have taken place; it was an indispensable condition of the repeal of the British orders, that commerce should be restored to a footing, that would admit the productions and manufactures of Great Britain, when owned by neutrals, into markets shut against them by her Enimy; the United States being given to understand that, in the mean time, a continuance of their non-importation Act, would lead to measures of retaliation.
At a later date, it has indeed appeared, that a communication to the British Government, of fresh evidence of the repeal of the French Decrees against our neutral trade, was followed by an intimation, that it had been transmitted to the British Plenipotentiary here; in order that it might receive full consideration, in the depending discussions. This communication appears not to have been received: But the transmission of it hither, instead of founding on it, an actual repeal of the orders, or assurances that the repeal would ensue, will not permit us to rely, on any effective change in the British Cabinet. To be ready to meet with cordiality, satisfactory proofs of such a change; and to proceed, in the mean time, in adapting our measures to the views which have been disclosed through that Minister, will best consult our whole duty.
In the unfriendly spirit of those disclosures, indemnity and redress for other wrongs, have continued to be withheld; and our Coasts and the mouths of our harbours, have again witnessed scenes, not less derogatory to the dearest of our national rights, than vexatious to the regular course of our trade.
Among the occurrences produced by the conduct of British ships of war, hovering on our Coasts, was an encounter between one of them, and the American Frigate commanded by Captain Rodgers, rendered unavoidable on the part of the latter, by a fire, commenced without cause, by the former; whose commander is, therefore, alone chargeable with the blood unfortunately shed, in maintaining the honor of the American flag. The proceedings of a Court of Enquiry requested by Captain Rodgers, are communicated; together with the correspondence relating to the occurrence, between the Secretary of State and His Britannic Majestys Envoy. To these are added, the several correspondences, which have passed on the subject of the British Orders in Council; and to both, the correspondence relating to the Floridas, in which Congress will be made acquainted with the interposition, which the Government of Great Britain has thought proper to make, against the proceedings of the United States.
The justice and fairness which have been evinced on the part of the United States towards France, both before and since the revocation of her Decrees, authorized an expectation, that her Government would have followed up that measure by all such others as were due to our reasonable claims, as well as dictated by its amicable professions. No proof, however, is yet given, of an intention to repair the other wrongs done to the United States; and particularly, to restore the great amount of American property, seized and condemned, under Edicts; which, though not affecting our neutral relations, and therefore not entering into questions between the United States and other Belligerents, were nevertheless founded in such unjust principles, that the reparation ought to have been prompt and ample.
In addition to this, and other demands of strict right, on that nation: the United States have much reason to be dissatisfied with the rigorous and unexpected restrictions, to which their trade with the French dominions has been subjected; and which, if not discontinued, will require at least, corresponding restrictions on importations from France into the United States.
On all those subjects our Minister Plenipotentiary, lately sent to Paris, has carried with him the necessary instructions; the result of which will be communicated to you; and by ascertaining the ulterior policy of the French Government towards the United States, will enable you to adapt to it, that of the United States, towards France.
Our other foreign relations remain without unfavorable changes. With Russia, they are on the best footing of friendship. The Ports of Sweeden have afforded proofs of friendly dispositions towards our commerce, in the Councils of that Nation also. And the information from our Special Minister to Denmark, shews that the Mission had been attended with valuable effects to our Citizens, whose property had been so extensively violated and endangered, by Cruisers under the Danish flag.
Under the ominous indications which commanded attention, it became a duty, to exert the means committed to the Executive Department, in providing for the general security. The works of defence on our maritime frontier, have accordingly, been prosecuted with an activity, leaving little to be added for the completion of the most important ones; and, as particularly suited for co-operations in emergencies, a portion of the Gun-boats have, in particular harbours been ordered into use. The ships of war before in commission, with the addition of a Frigate, have been chiefly employed, as a cruising Guard to the rights of our Coast. And such a disposition has been made, of our land forces, as was thought to promise the services most appropriate and important. In this disposition is included, a force consisting of regulars and militia, embodied in the Indiana Territory, and marched towards our Northwestern frontier. This measure was made requisite by several murders and depredations committed by Indians; but more especially, by the menacing preparations and aspect of a combination of them on the Wabash, under the influence and direction of a Fanatic of the Shawanese Tribe. With these exceptions, the Indian Tribes retain their peaceable dispositions towards us, and their usual pursuits.
I must now add, that the period is arrived, which claims from the Legislative G[u]ardians of the National rights, a system of more ample provisions for maintaining them. Notwithstanding the scrupulous justice, the protracted moderation, and the multiplied efforts on the part of the United States, to substitute, for the accumulating dangers to the peace of the two Countries, all the mutual advantages, of re-established friendship and confidence; we have seen that the British Cabinet perseveres, not only in withholding a remedy for other wrongs, so long and so loudly calling for it; but in the execution, brought home to the threshold of our Territory, of measures which, under existing circumstances, have the character, as well as the effect, of war on our lawful commerce.
With this evidence of hostile inflexibility in trampling on rights which no Independent Nation can relinquish; Congress will feel the duty of putting the United States into an armour, and an attitude demanded by the crisis, and corresponding with the national spirit and expectations.
I recommend, accordingly, that adequate provision be made, for filling the ranks, and prolonging the enlistments of the regular troops; for an auxiliary force, to be engaged for a more limited term; for the acceptance of volunteer Corps, whose patriotic arder [sic] may court a participation in urgent services; for detachments, as they be wanted, of other portions of the Militia; and for such a preparation of the great Body, as will proportion its usefulness, to its intrinsic capacities. Nor can the occasion fail to remind you, of the importance of those Military Seminaries, which, in every event, will form a valuable and frugal part of our Military establishment.
The manufacture of cannon and small arms has proceeded with due success, and the stock and resources of all the necessary munitions, are adequate to emergencies. It will not be inexpedient, however, for Congress to authorize an enlargement of them.
Your attention will of course be drawn to such provisions, on the subject of our naval force, as may be required for the services to which it may be best adapted. I submit to Congress, the seasonableness also, of an authority to augment the stock of such materials, as are imperishable in their nature, or may not at once be attainable.
In contemplating the scenes which distinguish this momentous Epoch, and estimating their claims to our attention, it is impossible to overlook those developing themselves, among the great communities, which occupy the southern portion of our own hemisphere, and extend into our neighbourhood. An enlarged philanthropy, and an enlightened forecast, concur in imposing on the national Councils, an obligation to take a deep interest in their destinies; to cherish reciprocal sentiments of good will; to regard the progress of Events; and not to be unprepared, for whatever order of things, may be ultimately established.
Under another aspect of our situation, the early attention of Congress will be due, to the expediency of further guards, against evasions and infractions of our Commercial laws. The practice of smuggling, which is odious every where, and particularly criminal in free Governments, where, the laws being made by all for the good of all, a fraud is committed on every individual as well as on the State, attains its utmost guilt, when it blends with a pursuit of ignominious gain, a treacherous subserviency, in the transgressors, to a foreign policy, adverse to that of their own Country. It is then, that the virtuous indignation of the public, should be enabled to manifest itself, through the regular animadversions, of the most competent laws.
To secure greater respect to our mercantile flag, and to the honest interests which it covers; it is expedient also, that it be made punishable in our Citizens, to accept licences from foreign Governments, for a trade unlawfully interdicted by them, to other American Citizens; or to trade under false Colour or papers of any sort.
A prohibition is equally called for against the acceptance, by our Citizens, of special licences, to be used in a trade with the United States; and against the admission into particular ports of the United States, of vessels from foreign Countries, authorized to trade with particular ports only.
Altho’ other subjects will press more immediately on your deliberations, a portion of them cannot but be well bestowed, on the just and sound policy, of securing to our manufactures, the success they have attained, and are still attaining, in some degree under the impulse of causes not permanent; and to our navigation, the fair extent, of which it is at present abridged by the unequal regulations of foreign Governments.
Besides the reasonableness of saving our manufacturers from sacrifices, which a change of circumstances might bring on them; the national interest requires, that, with respect to such articles at least, as belong to our defence, and our primary wants, we should not be left in unnecessary dependance on external supplies. And whilst Foreign Governments adhere to the existing discriminations in their ports, against our navigation; and an equality or lesser discrimination, is enjoyed by their navigation, in our ports, the effect cannot be mistaken, because it has been seriously felt by our shipping Interests: and in proportion as this takes place, the advantages of an independent conveyance of our products to foreign markets, and of a growing body of mariners, trained by their occupations for the service of their Country in times of danger, must be diminished.
The receipts into the Treasury, during the year ending on the thirtieth of september last, have exceeded thirteen Millions and a half of Dollars; and have enabled us to defray the current expences, including the Interest on the public debt, and to reimburse more than five Millions of Dollars, of the principal; without recurring to the loan authorized by the Act of the last session. The temporary loan obtained in the latter end of the year one thousand eight hundred and ten, has also been reimbursed, and is not included in that amount.
The decrease of revenue arising from the situation of our commerce, and the extraordinary expences which have and may become necessary, must be taken into view, in making commensurate provisions for the ensuing year. And I recommend to your consideration, the propriety of ensuring a sufficiency of annual revenue, at least to defray the ordinary expences of Government, and to pay the interest on the public debt; including that on new loans which may be authorized.
I cannot close this communication, without expressing my deep sense of the crisis in which you are assembled, my confidence in a wise and honorable result to your deliberations, and assurances of the faithful zeal with which my co-operating duties will be discharged; invoking, at the same time, the blessing of Heaven on our beloved Country, and on all the means that may be employed, in vindicating its rights, and advancing its welfare.
James Madison
